Case 8:20-cv-00089-DOC-JDE Document 39 Filed 07/14/20 Page 1 of 5 Page ID #:365



 1   NADA I. SHAMONKI (SBN 205359)
     nshamonki@mintz.com
 2   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     2029 Century Park East, Suite 3100
 3   Los Angeles, CA 90067
     Telephone: (310) 586-3200
 4   Facsimile: (310) 586-3202
 5   MICHAEL C. WHITTICAR (admitted pro hac vice)
     mikew@novaiplaw.com
 6   NOVA IP LAW, PLLC
     7420 Heritage Village Plaza, Suite 101
 7   Gainesville, VA 20155
     Telephone: (571) 386-2980
 8   Facsimile: (855) 295-0740
 9   Attorneys for Defendant/Counterclaimant
     DESCENDENT STUDIOS INC. and
10   Defendant ERIC PETERSON
11                      UNITED STATES DISTRICT COURT
12                    CENTRAL DISTRICT OF CALIFORNIA
13   LITTLE ORBIT LLC, a California        Case No. 8:20-cv-00089-DOC-JDE
14   Limited Liability Company,
                                           STIPULATION TO CONTINUE
                                           HEARING RE DEFENDANTS’
15                          Plaintiff,     MOTION TO DISMISS PLAINTIFF’S
                                           FIRST AMENDED COMPLAINT
16        vs.
17                                         Current Hearing Date:
     DESCENDENT STUDIOS INC., a            Date:      July 20, 2020
18   Texas corporation, and ERIC           Time:      8:30 a.m.
     PETERSON, an individual,              Courtroom: 9D
19
20                      Defendants.
     DESCENDENT STUDIOS INC., a
21   Texas corporation,
22
                      Counterclaimant,     Judge: Hon. David O. Carter
23
          vs.                              Complaint Filed:   1/16/2020
24
25   LITTLE ORBIT LLC, a California
     Limited Liability Company,
26
                      Counterdefendant.
27
28
Case 8:20-cv-00089-DOC-JDE Document 39 Filed 07/14/20 Page 2 of 5 Page ID #:366



 1         Defendants Descendent Studios Inc. (“Descendent”) and Eric Peterson (the
 2   “Defendants”), by the undersigned counsel and with the consent of Plaintiff Little
 3   Orbit LLC (“LO”), hereby respectfully submit this stipulation to reschedule the
 4   hearing date on Defendants’ motion to dismiss.
 5         1.      The current hearing date is set for Monday, July 20, 2020.
 6         2.      Lead counsel for Defendant, Michael C. Whitticar (“Mr. Whitticar”),
 7   committed a docketing error and has a prior scheduled in-person hearing on July 20,
 8   2020 at 10:00 a.m. in Virginia that had been previously scheduled but not yet
 9   docketed because the opposing lawyer was slow to send out the praecipe and
10   hearing notice.
11         3.      Either plaintiff’s counsel or defense counsel has a scheduling conflict on
12   Monday mornings every Monday in the month of August, 2020.
13         4.      Mr. Whitticar requests to attend by phone due to the resurgent COVID-
14   19 Pandemic. Due to the Pandemic, he also seeks clarification and instruction as to
15   whether his appearance needs to be in person or may be by telephone or by video-
16   conference.
17         5.      The present continuance is not sought for any improper purpose.
18         WHEREFORE, Defendants and Plaintiff stipulate to request that the Court
19   reschedule the hearing currently scheduled for July 20, 2020 for a non-Monday date
20   in August or a date that is otherwise satisfactory to the Court, and that Michael C.
21   Whitticar may appear at the motion hearing on behalf of Defendants via telephone
22   or by video-conference.
23        IT IS SO STIPULATED.
24
25
26
27
28

                                                -1-
Case 8:20-cv-00089-DOC-JDE Document 39 Filed 07/14/20 Page 3 of 5 Page ID #:367



 1   Dated: July 14, 2020             Respectfully submitted,
 2
                                      By: /s/ M. Danton Richardson
 3                                           Counsel
 4
                                      M. Danton Richardson (SBN 141709)
 5                                    Leo E. Lundberg, Jr. (State Bar No. 125951)
 6                                    LAW OFFICE OF M. DANTON
                                      RICHARSON
 7                                    131 N. El Molino Ave., Suite 310
 8                                    Pasadena, CA 91101
                                      E-mail: mdantonrichardson@yahoo.com
 9                                            leo.law.55@gmail.com
10
                                       Counsel for Plaintiff
11
12   Dated: July 14, 2020             Respectfully submitted,
13
                                      By: /s/ Nada I. Shamonki
14                                          Counsel
15
                                      Nada I. Shamonki (SBN 205359)
16                                    MINTZ LEVIN COHN FERRIS GLOVSKY
17                                    AND POPEO P.C.
                                      2029 Century Park East, Suite 3100
18                                    Los Angeles, CA 90067
19                                    Telephone: (310) 586-3200
                                      Facsimile: (310) 586-3202
20                                    Email: nshamonki@mintz.com
21
                                      Michael C. Whitticar (admitted pro hac vice)
22                                    NOVA IP Law, PLLC
23                                    7420 Heritage Village Plaza, Suite 101
                                      Gainesville, VA 20155
24                                    Tel: 571-386-2980
25                                    Fax: 855-295-0740
                                      E-mail: mikew@novaiplaw.com
26
27                                    Counsel for Defendants
28

                                         -2-
Case 8:20-cv-00089-DOC-JDE Document 39 Filed 07/14/20 Page 4 of 5 Page ID #:368



 1   *Pursuant to Local Rule 5-4.3.4(a)(2)(i), Nada I. Shamonki hereby attests that all
 2   other signatories listed, and on whose behalf the filing is submitted, concur in the
 3   filing’s content and have authorized the filing.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -3-
Case 8:20-cv-00089-DOC-JDE Document 39 Filed 07/14/20 Page 5 of 5 Page ID #:369



 1                                CERTIFICATE OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3   employed in the County of Los Angeles, State of California, and am not a party to
 4   the above-entitled action.
 5         On July 14, 2020, I filed a copy of the following document(s):
 6   STIPULATION TO CONTINUE HEARING RE DEFENDANTS’ MOTION
     TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
 7
 8   By electronically filing with the Clerk of the Court using the CM/ECF system which
     will send notification of such filing to the following:
 9
       •   Leo Edward Lundberg , Jr
10
           leo.law.55@gmail.com
11
       •   Michael Danton Richardson
12
           mdantonrichardson@yahoo.com
13
14
           Executed on July 14, 2020, at Los Angeles, California. I hereby certify that I
15
     am employed in the office of a member of the Bar of this Court at whose direction
16
     the service was made.
17
                                            /s/ Diane Hashimoto__________________
18                                         Diane Hashimoto
19
20
21
22
23
24
25
26
27
28

                                              -1-
